Since the opinion in Deloatch v. Rogers, (ante, 357,) was filed, and while passing through the press, my attention has been called to a misapprehension of fact in regard to the statements contained in the record. The case states that at two of the designated voting places, Rich Square and Occoneechi, each, 300 of the obnoxious and uncounted ballots were cast, and not that number in both, the qualifying distributive word appended having been inadvertently overlooked in transcribing the expression into the opinion. This correction (731)  changes the result, giving a majority of the votes to the plaintiff and rendering the first portion of the opinion wholly inapplicable to the facts of the case. But as the decision sustains the ruling of the court in the rejection of all the ballots that have the name of the person voted for to fill the office of clerk, when there was no vacancy to be supplied, the oversight does not affect the conclusion reached and the proper determination of the appeal.